ORDER
The petitioner herein seeks certiorari to review a District Court judgment which sustained the Registrar’s suspension of the petitioner’s license and registration. In response to the petition, the respondent Registrar has moved that the case be returned to him for a new hearing.
*25Accordingly, in light of the Registrar’s admission, the petition for certiorari is granted, the judgment of the District Court is quashed, and this case is remanded to the Registrar of Motor Vehicles for a new hearing.
MURRAY, J., did not participate.